Exhibit 10.4
 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 13, 2013,
between InterCloud Systems, Inc., a Delaware corporation (the “Company”), and
_____________ (the “Investor”).
 
This Agreement is made pursuant to that certain Securities Purchase Agreement
(the “Purchase Agreement”), dated as of the date hereof, between the Company and
the Investor, among others.
 
The parties accordingly agree as follows:
 
ARTICLE I
DEFINITIONS.
 
Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement.  As used in this Agreement, the following terms shall have the
following meanings:
 
1.1   “Commission” means the Securities and Exchange Commission.
 
1.2   “Common Stock” means shares of the Company’s common stock, par value
$0.0001 per share.
 
1.3   “Company” is defined in the Preamble.
 
1.4   “Conversion Shares” means the shares of Common Stock issued or issuable
upon conversion of the Notes and the interest that may accrue thereon through
the Maturity Date (as defined in the Notes).
 
1.5   “Effective Date” means the date on which the Commission declares a
Registration Statement effective.
 
1.6   “Effectiveness Deadline” means a date no later than ninety (90) days
following the Filing Deadline.
 
1.7   “Effectiveness Period” means the period commencing on the Effective Date
and ending on the earlier of the date when all of the Registrable Securities
covered by such Registration Statement have been sold or otherwise no longer
meet the definition of Registrable Securities.
 
1.8   “Event” is defined in Section 2.4.
 
1.9   “Event Date” is defined in Section 2.4.
 
1.10          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and any successor statute.
 
 
 

--------------------------------------------------------------------------------

 
 
1.11          “Filing Deadline” means a date no later than ten business days
following the filing with the Commission of the Company’s annual or quarterly
report for the period ending December 31, 2013 (or, if the Company does not file
a report for such period, the report for the period ending closest to December
31, 2013).
 
1.12          “Holder” or “Holders” means the Investor and any other person
holding Registrable Securities or any of their respective affiliates or
transferees to the extent any of them hold Registrable Securities, other than
those purchasing Registrable Securities in a market transaction.
 
1.13          “Indemnified Party” is defined in Section 6.3.
 
1.14          “Indemnifying Party” is defined in Section 6.3.
 
1.15          “Note” means the 12% convertible debenture due 2015 issued on
December 13, 2013 pursuant to the Purchase Agreement.
 
1.16          “Proceeding” means an action, claim, suit, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or threatened.
 
1.17          “Prospectus” means the prospectus included in a Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
 
1.18          “Purchase Agreement” is defined in the Preamble.
 
1.19          “Registrable Securities” means the (i) Shares, (ii) the Conversion
Shares, and (iii) any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing, provided, that any of the foregoing securities shall cease to
be Registrable Securities upon the earliest to occur of the following: (A) a
sale pursuant to an effective Registration Statement (b) a sale pursuant to Rule
144 (in which case, only such security sold shall cease to be a Registrable
Security); or (C) eligibility for sale without current public information
requirements and volume or manner of sale restrictions.
 
1.20          “Registration Statement” means each registration statement
required to be filed hereunder, including the Prospectus therein, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.  Notwithstanding the foregoing, Registration Statement excludes a
registration statement on Form S-4 or Form S-8, or their successors, or any
registration statement covering only securities proposed to be issued in
exchange for securities or assets of another entity.
 
 
2

--------------------------------------------------------------------------------

 
 
1.21          “Rule 144” means Rule 144 promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
 
1.22          “Rule 415” means Rule 415 promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
 
1.23          “Securities Act” means the Securities Act of 1933, as amended, and
any successor statute.
 
1.24          “Shares” means the shares of Common Stock issued pursuant to the
Purchase Agreement.
 
1.25          “Trading Market” means any of the Over The Counter Bulletin Board,
NASDAQ Capital Market, the NASDAQ Global Market, the Nasdaq Global Select
Market, the NYSE MKT or the New York Stock Exchange.
 
ARTICLE II
AUTOMATIC REGISTRATION.
 
2.1            Registration. The Company shall, on or prior to the Filing
Deadline, prepare and file with the Commission a Registration Statement (the
“Initial Registration Statement”) covering the Registrable Securities for a
selling stockholder resale offering to be made on a continuous basis pursuant to
Rule 415.  Each Registration Statement shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form in accordance herewith).  The Company shall use its commercially reasonable
efforts to cause the Initial Registration Statement to be declared effective
under the Securities Act as promptly as possible after the filing thereof, but
in no event later than the Effectiveness Deadline, and to remain effective
continuously throughout the Effectiveness Period.  The Company shall promptly
notify the Holders via facsimile or electronic mail of a “.pdf” format data file
of the effectiveness of a Registration Statement within one (1) business day of
the Effective Date. The Company shall, by 9:30 a.m. New York City time on the
first business day after the Effective Date, file a final Prospectus with the
Commission, as required by Rule 424(b) of the Securities Act.  Notwithstanding
the registration obligations set forth in this Article 2, in the event the
Commission informs the Company that all of the Registrable Securities cannot, as
a result of the application of Rule 415, be registered for resale on a single
registration statement, the Company agrees to promptly (i) inform each of the
Holders thereof, (ii) use its best efforts to file amendments to the
Registration Statement as required by the Commission and/or (iii) withdraw the
Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-3
or such other form available to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the
Commission guidance. In the event the Company amends the Initial Registration
Statement or files a New Registration Statement, as the case may be, under
clauses (ii) or (iii) above, the Company will use its commercially reasonable
efforts to file with the Commission, as promptly as allowed by Commission or
Commission guidance provided to the Company or to registrants of securities in
general, one or more registration statements on Form S-3 or such other form
available to register for resale those Registrable Securities that were not
registered for resale on the Initial Registration Statement, as amended, or the
New Registration Statement (the “Remainder Registration Statements”).
 
 
3

--------------------------------------------------------------------------------

 
 
2.2            Liquidated Damages.  If: (i) a Registration Statement is not
filed with the Commission on or prior to the Filing Deadline, (ii) a
Registration Statement is not declared effective by the Commission (or otherwise
does not become effective) for any reason on or prior to the Effectiveness
Deadline or (iii) after its Effective Date, (A) such Registration Statement
ceases for any reason (including, without limitation, by reason of a stop order,
or the Company’s failure to update the Registration Statement), to remain
continuously effective as to all Registrable Securities for which it is required
to be effective or (B) the Holders are not permitted to utilize the Prospectus
therein to resell such Registrable Securities, in the case of (A) and (B), for
more than an aggregate of thirty (30) Trading Days (which need not be
consecutive) during any 12 month period (other than during an Allowable Grace
Period (as defined in Section 2.3)), (iv) a Grace Period (as defined in Section
2.3 of this Agreement) exceeds the length of an Allowable Grace Period, or (v)
the Company fails to file with the Commission any required reports under Section
13 or 15(d) of the Exchange Act such that it is not in compliance with Rule
144(c)(1) as a result of which the Holders who are not affiliates are unable to
sell Registrable Securities without restriction under Rule 144 (or any successor
thereto) (any such failure or breach in clauses (i) through (v) above being
referred to as an “Event,” and, for purposes of clauses (i), (ii) or (v), the
date on which such Event occurs, or for purposes of clause (iii), the date on
which such thirty (30) Trading Day period is exceeded, or for purposes of clause
(iv) the date on which such Allowable Grace Period is exceeded, being referred
to as an “Event Date”), then in addition to any other rights the Holders may
have hereunder or under applicable law, on each such Event Date and on each
monthly anniversary of each such Event Date (if the applicable Event shall not
have been cured by such date) until the applicable Event is cured, the Company
shall pay to the Holder an amount in cash, as liquidated damages and not as a
penalty (“Liquidated Damages”), equal to one and one-half percent (1.5%) of the
aggregate purchase price paid by such Holder pursuant to the Purchase Agreement
for any Registrable Securities held by such Holder on the Event Date.  The
parties agree that (1) notwithstanding anything to the contrary herein or in the
Purchase Agreement, no Liquidated Damages shall be payable with respect to any
period after the expiration of the Effectiveness Period (it being understood
that this sentence shall not relieve the Company of any Liquidated Damages
accruing prior to the Effectiveness Period), and in no event shall the aggregate
amount of Liquidated Damages payable to a Holder exceed, in the aggregate,
twelve percent (12%) of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement and (2) in no event shall the Company be
liable in any 30-day period for Liquidated Damages under this Agreement in
excess of 1.5% of the aggregate purchase price paid by the Holders pursuant to
the Purchase Agreement.  The Liquidated Damages pursuant to the terms hereof
shall apply on a daily pro-rata basis for any portion of a month prior to the
cure of an Event, except in the case of the first Event Date.  The Company shall
not be liable for Liquidated Damages under this Agreement as to any Registrable
Securities which are not permitted by the Commission to be included in a
Registration Statement due solely to the Commission’s guidance on Rule 415 from
the time that it is determined that such Registrable Securities are not
permitted to be registered until such time as the provisions of this Agreement
as to the Remainder Registration Statements required to be filed hereunder are
triggered, in which case the provisions of this Section 2.4 shall once again
apply.  In such case, the Liquidated Damages shall be calculated to only apply
to the percentage of Registrable Securities which are permitted in accordance
with Rule 415 to be included in such Registration Statement.
 
 
4

--------------------------------------------------------------------------------

 
 
2.3            Material Non-Public Information.  Notwithstanding anything to the
contrary herein, at any time after the Registration Statement has been declared
effective by the Commission, the Company may delay the disclosure of material
non-public information concerning the Company if the disclosure of such
information at the time is not, in the good faith judgment of the Company, in
the best interests of the Company (a “Grace Period”); provided, however, the
Company shall promptly (i) notify the Holders in writing of the existence of
material non-public information giving rise to a Grace Period (provided that the
Company shall not disclose the content of such material non-public information
to the Holders) or the need to file a post-effective amendment, as applicable,
and the date on which such Grace Period will begin, and (ii) notify the Holders
in writing of the date on which the Grace Period ends; provided, further, that
no single Grace Period shall exceed thirty (30) consecutive days, and during any
three hundred sixty-five (365) day period, the aggregate of all Grace Periods
shall not exceed an aggregate of forty-five (45) days (each Grace Period
complying with this provision being an “Allowable Grace Period”).  In the event
the Company does disclose the content of such material non-public information
that is the subject of subpart (i) above to any Holder without its consent, the
Company shall make public disclosure of such material nonpublic information
within two (2) Trading Days of such disclosure and no Grace Period shall
apply.  For purposes of determining the length of a Grace Period, the Grace
Period shall be deemed to begin on and include the date the Holders receive the
notice referred to in clause (i) above and shall end on and include the later of
the date the Holders receive the notice referred to in clause (ii) above and the
date referred to in such notice; provided, however, that no Grace Period shall
be longer than an Allowable Grace Period.
 
2.4   Underwriter Status.  Notwithstanding anything to the contrary contained in
this Agreement, but subject to the payment of the Liquidated Damages pursuant to
Section 2.2 in the event the staff of the Commission (the “Staff”) or the
Commission seeks to characterize any offering pursuant to a Registration
Statement filed pursuant to this Agreement as constituting an offering of
securities by, or on behalf of, the Company, or in any other manner, such that
the Staff or the Commission do not permit such Registration Statement to become
effective and used for resales in a manner that does not constitute such an
offering and that permits the continuous resale at the market by the Investor
participating therein (or as otherwise may be acceptable to the Investor)
without being named therein as an “underwriter,” then the Company shall reduce
the number of shares to be included in such Shelf Registration Statement by the
Investor until such time as the Staff and the Commission shall so permit such
Shelf Registration Statement to become effective as aforesaid. In addition, in
the event that the Staff or the Commission requires the Investor seeking to sell
securities under a Registration Statement filed pursuant to this Agreement to be
specifically identified as an ”underwriter” in order to permit such Shelf
Registration Statement to become effective, and the Investor does not consent to
being so named as an underwriter in such Registration Statement, then, in each
such case, the Company shall reduce the total number of Registrable Securities
to be registered on behalf of the Investor, until such time as the Staff or the
Commission does not require such identification or until the Investor accepts
such identification and the manner thereof. In the event of any reduction in
Registrable Securities pursuant to this paragraph, the Investor shall have the
right to require, upon delivery of a written request to the Company signed by
the Investor, the Company to file a registration statement within thirty (30)
days of such request (subject to any restrictions imposed by Rule 415 or
required by the Staff or the Commission) for resale by the Investor in a manner
acceptable to the Investor, and the Company shall following such request cause
to be and keep effective such registration statement in the same manner as
otherwise contemplated in this Agreement for registration statements hereunder,
in each case until such time as: (i) all Registrable Securities held by the
Investor have been registered and sold; (ii) all Registrable Securities may be
resold by the Investor without restriction (including, without limitation,
volume limitations) pursuant to Rule 144 (taking account of any Staff position
with respect to “affiliate” status) and without the need for current public
information required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or
(iii) the Investor agrees to be named as an underwriter in any such Registration
Statement in a manner acceptable to the Investor as to all Registrable
Securities held by such Investor and that have not theretofore been included in
a Registration Statement under this Agreement (it being understood that the
special demand right under this sentence may be exercised by an Investor
multiple times and with respect to limited amounts of Registrable Securities in
order to permit the resale thereof by the Investor as contemplated above).
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE III
COMPANY REGISTRATION
 
3.1   Notice of Registration.  If at any time or from time to time the Company
shall determine to register any of its Common Stock exclusively for cash, either
for its own account or the account of security holders, other than (i) a
registration on Form S-8 or otherwise relating solely to employee benefit plans,
(ii) a registration on Form S-4, (iii) a registration on any other form which
does not permit secondary sales, or (iv) a registration on any other form which
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of the Registrable
Securities, the Company shall:
 
(a)   promptly give to each Holder written notice thereof; and
 
(b)   include in such registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all
Registrable Securities which are then not registered pursuant to a then
effective Registration Statement, and have not been excluded from a Registration
Statement pursuant to Commission comments, as are specified in a written request
or requests, actually received by the Company within 20 days after receipt of
such written notice from the Company, by any Holder.
 
3.2   Underwritten Offerings.  If the registration of which the Company gives
notice is for a registered public offering involving an underwriting, the
Company shall so advise the Holders as a part of the written notice given
pursuant to Section 3.1.  In such event the right of any Holder to registration
pursuant to Section 3.1 shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of such Holder’s Registrable Securities in
the underwriting to the extent provided herein.  All Holders proposing to
distribute their securities through such underwriting shall (together with the
Company and the other holders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
managing underwriter selected for such underwriting by the Company.  The
foregoing shall include, without limitation, such powers of attorney and escrow
agreements as the underwriters may require.  Notwithstanding any other provision
of Article III, if the managing underwriter determines that marketing factors
require a limitation of the number of shares to be underwritten, the managing
underwriter may limit the Registrable Securities to be included in such
registration, it being understood that the shares proposed to sold by the
Company in such underwriting shall be given priority and shall not be subject to
any such limitation vis-a-vis the Registrable Securities.  The Company shall so
advise all Holders and other holders distributing their securities through such
underwriting, and the number of shares of Registrable Securities that may be
included in the registration and underwriting shall be allocated among all
Holders and such other holders in proportion, as nearly as practicable, to the
respective amounts of Registrable Securities held by such Holders and such other
holders at the time of filing the registration statement.  To facilitate the
allocation of shares in accordance with the above provisions, the Company may
round the number of shares allocated to any Holder to the nearest 100
shares.  If any Holder disapproves of the terms of any such underwriting, such
Holder may elect to withdraw therefrom by written notice to the Company and the
managing underwriter.
 
 
6

--------------------------------------------------------------------------------

 
 
The Registrable Securities so excluded or withdrawn shall also be excluded or
withdrawn from registration, and neither such Registrable Securities nor any
securities convertible into or exchangeable or exercisable for Common Stock
shall be sold in any public sale or other distribution, without the prior
written consent of the Company or such underwriters, for such period of time
before and after (not to exceed thirty (30) days before and one hundred eighty
(180) days after) the effective date of the registration statement relating
thereto as the underwriters may require.
 
3.3   Company Termination of Registration.  The Company reserves the right to
terminate any registration under this Article III at any time and for any reason
without liability to any Holder.
 
ARTICLE IV
REGISTRATION PROCEDURES
 
4.1   Registration Procedures.  If and whenever the Company is required by the
provisions of Articles II or III hereof to effect the registration of any
Registrable Securities under the Securities Act, the Company will, as
expeditiously as possible:
 
(a)   prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities, respond as promptly as possible to any comments
received from the Commission, and use its commercially reasonable efforts to
cause such Registration Statement to become and remain effective for the
Effectiveness Period with respect thereto, and the Investor shall have the
opportunity to object to any information pertaining to itself that is contained
therein and the Company will make the corrections reasonably requested by the
Investor with respect to such information prior to filing any Registration
Statement or amendment thereto or any Prospectus or any supplement thereto;
 
 
7

--------------------------------------------------------------------------------

 
 
(b)   prepare and file with the Commission such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement and to keep such Registration Statement effective until
the expiration of the Effectiveness Period applicable to such Registration
Statement;
 
(c)   furnish to the Investor such number of copies of the Registration
Statement and the Prospectus included therein (including each preliminary
Prospectus and any amendments and supplements to the Registration Statement and
the Prospectus) and such other documents as the Investor reasonably may request
to facilitate the public sale or disposition of the Registrable Securities
covered by such Registration Statement;
 
(d)   use its commercially reasonable efforts to register or qualify the
Investor’s Registrable Securities covered by such Registration Statement under
the securities or “blue sky” laws of such jurisdictions within the United States
as the Investor may reasonably request and do any and all other acts and things
which may be reasonably necessary or advisable to enable the Investor to
consummate the disposition in such jurisdiction of the Registrable Securities,
provided, however, that the Company shall not for any such purpose be required
to qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction;
 
(e)    list the Registrable Securities covered by such Registration Statement
with any securities exchange on which the Common Stock of the Company is then
listed and, if the Common Stock is not then listed, list the Registrable
Securities on Nasdaq or a national securities exchange selected by the Company;
 
(f)    immediately notify the Investor at any time when a Prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as a result of which the Prospectus contained in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and, at the request of the Investor,
the Company shall prepare a supplement or amendment to such Prospectus so that,
as thereafter delivered to the purchasers of Registrable Securities, such
Prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statement therein not misleading;
 
(g)   make available for inspection by the Investor and any attorney, accountant
or other agent retained by the Investor, all publicly available,
non-confidential financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors and
employees to supply all publicly available, non-confidential information
reasonably requested by the attorney, accountant or agent of the Investor;
 
(h)   provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement;
 
 
8

--------------------------------------------------------------------------------

 
 
(i)            if requested, cause to be delivered, immediately prior to the
effectiveness of the Registration Statement, letters from the Company’s
independent certified public accountants addressed to the Investor (unless the
Investor does not provide to such accountants the appropriate representation
letter required by rules governing the accounting profession) stating that such
accountants are independent public accountants within the meaning of the
Securities Act and the applicable rules and regulations adopted by the
Commission thereunder, and otherwise in customary form and covering such
financial and accounting matters as are customarily covered by letters of the
independent certified public accountants delivered in connection with primary or
secondary underwritten public offerings, as the case may be; and
 
(j)             at all times after the Company has filed a Registration
Statement with the Commission pursuant to the requirements of either the
Securities Act or the Exchange Act, the Company shall file all reports required
to be filed by it under the Securities Act and the Exchange Act and the rules
and regulations adopted by the Commission thereunder, and take such further
action as the Investor may reasonably request, all to the extent required to
enable the Investor to be eligible to sell Registrable Securities pursuant to
Rule 144 (or any similar rule then in effect).
 
ARTICLE V
REGISTRATION EXPENSES.
 
5.1   Registration Expenses.  All expenses relating to the Company’s compliance
with Articles II and III hereof, including, without limitation, all
registration, filing and listing application fees, costs of distributing any
prospectuses and supplements thereto, printing expenses, fees and disbursements
of counsel and independent public accountants for the Company, fees and expenses
(including counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of FINRA, transfer taxes, fees of transfer
agents and registrars, fees of, and disbursements incurred by, one counsel for
the Holders (collectively, the “Registration Expenses”) shall be borne by the
Company.  The obligation of the Company to bear the Registration Expenses shall
apply irrespective of whether a registration, becomes effective, is withdrawn or
suspended, is converted to another form of registration and irrespective of when
any of the foregoing shall occur.
 
5.2   Selling Expenses. All underwriting discounts and selling commissions
applicable to the sale of Registrable Securities, and any fees and disbursements
of any counsel to the Holders beyond those included in Registration Expenses
(collectively, the “Selling Expenses”) shall be borne by the Holders in
proportion to the aggregate selling price of the Registrable Securities of each
Holder to be so registered.
 
ARTICLE VI
INDEMNIFICATION.
 
6.1   Company Indemnification.  In the event of a registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, the
Company shall indemnify and hold harmless each Holder, and its officers,
directors and each other person, if any, who controls such Holder within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which such Holder, or such persons may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement under which such Registrable Securities
were registered under the Securities Act pursuant to this Agreement, any
preliminary Prospectus or final Prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading or any violation or
alleged violation by the Company of the Securities Act, the Exchange Act or
applicable “blue sky” laws, and shall reimburse such Holder, and each such
person for any legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company shall not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished in writing by
or on behalf of a Holder specifically for use in any such document.
 
 
9

--------------------------------------------------------------------------------

 
 
6.2   Holder Indemnification.  Each Holder of Registrable Securities included in
a Registration Statement pursuant to this Agreement shall indemnify and hold
harmless the Company, and its officers, directors and each other person, if any,
who controls the Company within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact which was furnished in writing by the Investor to
the Company expressly for use in (and such information is contained in) the
Registration Statement under which such Registrable Securities were registered
under the Securities Act pursuant to this Agreement, any preliminary Prospectus
or final Prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and shall reimburse the Company and each such
person for any reasonable legal or other expenses incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action, provided, however, that a Holder shall be liable in any such case if and
only to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished in writing to
the Company by or on behalf of such Holder specifically for use in any such
document.  Notwithstanding the provisions of this paragraph, a Holder shall not
be required to indemnify any person or entity in excess of the amount of the
aggregate net proceeds received by the Holder in respect of Registrable
Securities in connection with any such registration under the Securities Act.
 
6.3   Indemnification Procedures.  Promptly after receipt by a party entitled to
claim indemnification hereunder (an “Indemnified Party”) of notice of the
commencement of any action, such Indemnified Party shall, if a claim for
indemnification in respect thereof is to be made against a party hereto
obligated to indemnify such Indemnified Party (an “Indemnifying Party”), notify
the Indemnifying Party in writing thereof, but the omission so to notify the
Indemnifying Party shall not relieve it from any liability which it may have to
such Indemnified Party other than under this Section 6.3 and shall only relieve
it from any liability which it may have to such Indemnified Party under this
Section 6.3 if and to the extent the Indemnifying Party is prejudiced by such
omission. In case any such action shall be brought against any Indemnified Party
and it shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such Indemnified Party, and, after notice from the Indemnifying
Party to such Indemnified Party of its election so to assume and undertake the
defense thereof, the Indemnifying Party shall not be liable to such Indemnified
Party under this Section 6.3 for any legal expenses subsequently incurred by
such Indemnified Party in connection with the defense thereof; if the
Indemnified Party retains its own counsel, then the Indemnified Party shall pay
all fees, costs and expenses of such counsel; provided, however, that, if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and the Indemnified Party shall have reasonably concluded
that there may be reasonable defenses available to it which are different from
or additional to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, the Indemnified Party shall have the right to select
one separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred.
 
 
10

--------------------------------------------------------------------------------

 
 
6.4   Contribution.  In order to provide for just and equitable contribution in
the event of joint liability under the Securities Act in any case in which
either (i) a Holder, or any officer, director or controlling person of a Holder,
makes a claim for indemnification pursuant to this Section 6.4 but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 6.4 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of the Investor or such officer, director or controlling person of the
Investor in circumstances for which indemnification is provided under this
Section 6.4; then, and in each such case, the Company and the Investor shall
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject (after contribution from others) in such proportion so that the
Investor is responsible only for the portion represented by the percentage that
the public offering price of its securities offered by the Registration
Statement bears to the public offering price of all securities offered by such
Registration Statement, provided, however, that, in any such case, (A) the
Investor shall not be required to contribute any amount in excess of the public
offering price of all such securities offered by it pursuant to such
Registration Statement; and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 10(f) of the Act) shall be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.
 
6.5   Survival.  The indemnification provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director or controlling Person
of such indemnified party and shall survive the transfer of securities.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE VII
MISCELLANEOUS.
 
7.1   Compliance.  Each Holder covenants and agrees that it shall comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to any Registration
Statement.
 
7.2   Discontinued Disposition.  Each Holder agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of a Discontinuation Event (as defined below), such Holder shall
forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
Section 7.2.  For purposes of this Agreement, a “Discontinuation Event” shall
mean (i) when the Commission notifies the Company whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (the Company shall provide true and
complete copies thereof and all written responses thereto to each of the
Holders); (ii) any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to such Registration
Statement or Prospectus or for additional information; (iii) the issuance by the
Commission of any stop order suspending the effectiveness of such Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and/or (v) the occurrence of any event or passage of time that makes
the financial statements included in such Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
7.3   Transfer of Registration Rights.  The rights to cause the Company to
register securities granted to Holders under Article II or Article III may be
assigned to a transferee or assignee in connection with any transfer or
assignment of Registrable Securities by a Holder, provided that: (i) such
transfer may otherwise be effected in accordance with applicable securities
laws, and (ii) written notice thereof is promptly given to the
Company.  Notwithstanding the foregoing, the rights to cause the Company to
register securities may be assigned to any constituent partner or affiliate of a
Holder, without compliance with item (ii) above.
 
7.4   Entire Agreement.  This Agreement sets forth the entire agreement of the
parties with respect to the subject matter hereof.  No provision of this
Agreement may be explained or qualified by any prior or contemporaneous
understanding, negotiation, discussion, conduct, or course of conduct or by any
trade usage, and, except as otherwise expressly stated herein, there is no
condition precedent to the effectiveness of any provision hereof.  No party has
relied on any representation, warranty, or agreement of any person in entering
this Agreement, except those expressly stated herein.
 
 
12

--------------------------------------------------------------------------------

 
 
7.5   Counterparts; Facsimile Signatures.  This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which shall
constitute one agreement.  This Agreement shall become effective upon delivery
to each party of an executed counterpart or the earlier delivery to each party
of original, photocopied, or electronically transmitted signature pages that
together (but need not individually) bear the signatures of all other parties.
 
7.6   Amendments; Waivers; Remedies.
 
(a)   This Agreement cannot be amended, except by a writing signed by Holders of
at least a majority of the then outstanding Registrable Securities, or
terminated orally or by course of conduct.  No provision hereof can be waived,
except by a writing signed by the party against whom such waiver is to be
enforced, and any such waiver shall apply only in the particular instance in
which such waiver shall have been given. Notwithstanding the foregoing, a waiver
or consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of certain Holders and that does not directly
or indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.
 
(b)   Neither any failure or delay in exercising any right or remedy hereunder
or in requiring satisfaction of any condition herein nor any course of dealing
shall constitute a waiver of or prevent any party from enforcing any right or
remedy or from requiring satisfaction of any condition.  No notice to or demand
on a party waives or otherwise affects any obligation of that party or impairs
any right of the party giving such notice or making such demand, including any
right to take any action without notice or demand not otherwise required by this
Agreement.  No exercise of any right or remedy with respect to a breach of this
Agreement shall preclude exercise of any other right or remedy, as appropriate
to make the aggrieved party whole with respect to such breach, or subsequent
exercise of any right or remedy with respect to any other breach.
 
(c)   Except as otherwise expressly provided herein, no statement herein of any
right or remedy shall impair any other right or remedy stated herein or that
otherwise may be available.
 
 
13

--------------------------------------------------------------------------------

 
 
7.7   Notices.  Any notice hereunder shall be sent in writing, addressed as
specified below, and shall be deemed given:  if by hand or recognized courier
service, by 5:30 p.m. (New York City time) on a business day, addressee’s day
and time, on the date of delivery, and otherwise on the first business day after
such delivery; if by fax, on the date that transmission is confirmed
electronically, if by 5:30 p.m. (New York City time) on a business day,
addressee’s day and time, and otherwise on the first business day after the date
of such confirmation; or three days after mailing by certified or registered
mail, return receipt requested.  Notices shall be addressed to the respective
parties as follows (excluding telephone numbers, which are for convenience
only), or to such other address as a party shall specify to the others in
accordance with these notice provisions:
 
To Company, at:


InterCloud Systems, Inc.
331 Newman Springs Road
Building 1, Suite 104
Red Bank, NJ 07701
Attn.:  Lawrence M. Sands
Facsimile:  (561) 988-2370
 
with a copy (not constituting notice) to


Pryor Cashman LLP
7 Times Square
New York, NY 10036
Attn.:  M. Ali Panjwani, Esq.
Facsimile:  (212) 798-6319
 
To Investor at


[_____________]
Attn.:
Facsimile:

 
To any other Person who is then the registered Holder at the address of such
Holder as it appears in the stock transfer books of the Company.
 
7.8   Successors and Assigns.  Subject to the provisions of Section 7.3, this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of each of the parties, including, without limitation, and without the
need for an express assignment, subsequent Holders of Registrable Securities.
 
7.9   Further Assurances.  Each party shall execute and deliver such documents
and take such action, as may reasonably be considered within the scope of such
party’s obligations hereunder, necessary to effectuate the transactions
contemplated by this Agreement.
 
7.10         Choice of Law and Forum; Service of Process.
 
(a)   This Agreement, any disputed matter arising hereunder, including the
construction, interpretation, or validity of any provision hereof or performance
thereof, or any other matter relating hereto or arising in connection herewith
(whether in tort, contract, equity, or otherwise) (any such matter, a “Disputed
Matter”) is and shall be governed by and enforced in accordance with the laws of
the State of New York, excluding its choice of law rules.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)   Subject to Section 7.10(c), no party shall bring or maintain any action or
proceeding with respect to any Disputed Matter (“Dispute Proceeding”), except in
the Federal District Court for the Southern District of New York, or, if such
court lacks subject matter jurisdiction, the Supreme Court sitting in New York
County.  Each party irrevocably submits and consents to the jurisdiction of such
courts, and no party shall object to the laying of venue in any such court or
claim that any such court is an inconvenient forum.
 
(c)           Nothing herein shall affect the right of any party to enforce any
judgment in any jurisdiction or the rule that any matter of internal governance
of a corporation or other entity is determined under the laws of the state
pursuant to which the corporation or other entity is incorporated or formed.
 
(d)   Each party irrevocably consents to service of process, by any means
authorized, in respect of any Dispute Proceeding.
 
[Balance of page intentionally left blank; signature page follows]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

  INTERCLOUD SYSTEMS, INC.    
 
By:
 /s/ Lawrence Sands    
Name:  Lawrence Sands
   
Title:    Senior Vice President
       
[INVESTOR]
       
By:
     
Name:
   
Title:
       
Address for Notices:
     
Attention:
Facsimile:
with copy to:

 
 

--------------------------------------------------------------------------------